                    Case 1:20-cv-03535-JPO Document 41 Filed 06/26/20 Page 1 of 3
                     Case 1:20-cv-03535-GBD                   Document 17 Filed 05/08/20             Page 1 of 2

AO 440 (Rev. 06/12) Summonsin a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Southern District of New York

                                                                         )
         ERNIE HINES D/B/A COLORFUL MUSIC
                                                                         )
                                                                         )
                                                                         )
                           Plainti.ff(s}
                                                                         )
                                                                         )
                                v.                                            Civil Action No.
                                                                         )
              EMI APRIL MUSIC INC., et al.                               )
                                                                         )
                                                                         )
                                                                         )
                          Defendant(s)                                   )

                                                    SUMMONS IN A CIVIL ACTION

To:   (Defendant's name and address) Shawn Carter p/k/a Jay-Z
                                           195 Hudson Street
                                           New York, NY 10013

                                           540 West 26th Street
                                           New York, NY 10001


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Christopher Brown
                                           Brown & Rosen LLC
                                           100 State Street, 9th Floor
                                           Boston, MA 02109
                                           617-728-9111
                                           cbrown@brownrosen.com

        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


 Date:             05/08/2020                                                                      Is/ J. Gonzalez
          -----~~~-------
                                                                                            Signature of Clerk or Deputy Clerk
                      Case 1:20-cv-03535-JPO Document 41 Filed 06/26/20 Page 2 of 3


AO 440 (Rev 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1 :20-cv-03535-GBD


                                                    PROOF OF SERVICE
                     (This section should not befiled with the court unless requiredby Fed. R. Civ.P. 4 (I))

           This summons for (name of individual and title. if any)      Shawn Carter plkla Jay-Z.
                                                                       ----------~----~-----------------------------
 was received by me on (date)                    05/11/2020


           o   I personally served the summons on the individual at (place)
                                                                                   on (date)                                  ; or
          ---------------------------------------------                                         -----------------

           .if I left the summons at the individual's       residence or usual place of abode with (name)               Abner Guadalupe,
           Defendant's Concierge                                 , a person of suitable age and discretion who resides there,
          ------~~----~~----------------
           on (date)  05/20/2020    , and mailed a copy to the individual's                      last known address; or

           o   I served the summons on (name of individual)
                                                            ---------------------------------------
                                                                                                                                        ,who is

            designated by law to accept service of process on behalf of (name of organization)

                                                                                   on (date)                                  ; or
          ---------------------------------------------                                          -----------------

           o I returned the summons unexecuted because                 -----------------------------------------
                                                                                                                                             ; or

           o   Other (specify):




           My fees are $                           for travel and $        90.00        for services, for a total of $               90.00


           I declare under penalty of perjury that this information is true.



 Date:          05/21/2020



                                                                      Juan de los Santos, New York Process Server No. 2067123
                                                                                               Printed name and title


                                                                                       54 Bristol Street, Suite 7F
                                                                                       Brooklyn, New York 11212

                                                                                                 Server's address


 Additional information regarding attempted service, etc:
  On May 20,2020 at 06:34 a.m., at 195 Hudson Street, New York, New York 10013, I served the summons in a civil
  action, civil cover sheet, complaint, exhibit A, exhibit B, exhibit C, exhibit D, rule 7.1 statement, report on the filing or
  determination of an action or appeal regarding a copyright, in this matter, on Shawn Carter plkla Jay-Z, defendant, by
  delivering true copies of each to Abner Guadalupe, Concierge, an officer expressly authorized to accept process on
  behalf of said Defendant. I also mailed true copies of said pleadings and court documents to said Defendant, at said
  address by first class mail and by certified mail (Receipt No, 70192970 0001 8433 9881) in envelopes marked
  "personal and confidential" under the exclusive care and custody of the US Postal Service in the State of New York.

                                                                                                           Juan de los Santos
                                                                                                     New York Process Server # 2067123
                                                                                                          54 Bristol Street, Ste. 7F
                                                                                                            Brooklyn, NY 11212
Case 1:20-cv-03535-JPO Document 41 Filed 06/26/20 Page 3 of 3




               rn
               rn
               .:r                                                                                                                                    0308
               ttl      $                                            $3.55
                       rEExt6:::ra;-;S"-e;';;rv7.ic::::e:;:"s;;&"F'::::ee::::s"(c::;:h=.c7k;::bo:::x,-=.':7.dd:C:teedlft:::ftt:t.:;t.:;-~-i                  24
               ..-=!      D Return Receipt (hardcopy)          $                                      $ 0 • 00
               CJ         D Return Receipt (electronic)        $                                      $(1 Afl                                     Postmark
               CJ         D Certified Mall Restricted Delivery $                                      $; • iii                                       Here
               CJ         D Adult Signature Required           $                                          I.!..
                          DAdult Signature Restricted Delivery $                                      $1.1 .lIli
                        Postage

                                                                                                                                              05/2012020
